Exhibit 10.23

CONFIDENTIAL TREATMENT REQUESTED

NON-EXCLUSIVE DISTRIBUTION AGREEMENT

between

DEXCOM, INC.

and

RGH Enterprises, Inc.

Dated April 30, 2008



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

NON-EXCLUSIVE DISTRIBUTION AGREEMENT

THIS NON-EXCLUSIVE DISTRIBUTION AGREEMENT (the “Agreement”) is made April 30,
2008 by and between DexCom, Inc., a Delaware corporation, with a principle place
of business at 6340 Sequence Drive, San Diego, California 92121 (the “Company”)
and RGH Enterprises, Inc., an Ohio corporation with a principle office at 1810
Summit Commerce Park, Twinsburg, Ohio 44087 (the “Distributor”). The Company and
the Distributor are referred to individually as a “Party” and collectively as
the “Parties”.

The Parties hereby agree as follows:

 

1. Definitions and Interpretation

 

1.1 Definitions

 

  1.1.1 “Customer” means the end-user patient to which the Distributor sells the
Products;

 

  1.1.2 “Effective Date” means April 30, 2008, being the date upon which this
Agreement is deemed to commence;

 

  1.1.3 “Intellectual Property Rights” means any rights with respect to any
intellectual property including but not limited to rights with respect to or
under or pursuant to any patents, trademarks, copyrights, know-how and trade
secrets;

 

  1.1.4 “FOB Shipping Point” means freight on board the place from which the
Company ships the Products to the Distributor;

 

  1.1.5 “Price” means the Price identified in Schedule 1, as amended from time
to time in accordance with Section 6.1, below;

 

  1.1.6 “Products” means the Products identified in Schedule 1, as amended from
time to time in accordance with Section 6.1, below; and

 

  1.1.7 “Territory” means United States of America.

 

1.2 Interpretation

 

  1.2.1 The words “include”, “including” and “in particular” shall be construed
as being by way of illustration only and shall not be construed as limiting the
generality of any foregoing words.

 

  1.2.2 Any references to Recitals, Section or Schedules are to provisions of
and Schedules to this Agreement.

 

  1.2.3 Section and paragraph headings are inserted for ease of reference only
and shall not affect construction.

 

DexCom Confidential

 

1



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  1.2.4 Words denoting one gender include all genders; words denoting
individuals or persons include corporations and trusts and vice versa; words
denoting the singular include the plural and vice versa; and words denoting the
whole include a reference to any part thereof.

 

  1.2.5 References to this Agreement mean this Agreement as the same may be
amended, notated, modified or replaced from time to time with the agreement of
the Parties.

 

2. Appointment of Distributor, Additional Products and Relationship.

 

2.1 The Company appoints the Distributor to be its non-exclusive distributor in
the Territory for the Products and the Distributor hereby accepts such
appointment subject to the terms of this Agreement. The Company reserves the
right to appoint other non-exclusive distributors and agents in the Territory
for the Products. The Company also reserves the right to market and sell the
Products directly to Customers in the Territory.

 

2.2 The Company may from time to time at its discretion offer additional
products to the Distributor for inclusion in this Agreement. If the Distributor
accepts those products, Schedule 1 of this Agreement will be amended and signed
by authorized representatives of the Parties and thereafter such products shall
be treated as the Products.

 

3. Relationship of Independent Contractor, Expenses, No Agency or Authority.

 

3.1 The Distributor is and shall act as an independent contractor, and not as a
partner, co-venturer, agent, employee, franchisee or representative of the
Company. No partnership, joint venture, agency or employment is intended between
Company and Distributor.

 

3.2 Except as may be specifically provided for in this Agreement, the
Distributor shall be responsible for any and all expenses incurred by
Distributor in the performance of Distributor’s duties under this Agreement.

 

3.3 Nothing in this Agreement shall be construed as giving Distributor authority
to enter into obligations on the Company’s behalf or to act as the Company’s
agent for any purpose; nor shall the Distributor hold itself out as having any
such authority.

 

4. Duties of Distributor

 

4.1 The Distributor hereby agrees:

 

  4.1.1 to maintain a properly trained and equipped sales force for the
Products, including but not limited to making its sales personnel available to
the Company for training in the use and sale of the Products and coordination of
sales efforts;

 

  4.1.2 to maintain such ordering, billing and filling of customer orders,
facilities and personnel as the Company may reasonably specify;

 

DexCom Confidential

 

2



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  4.1.3 to contact the Company for technical or repair services required;

 

  4.1.4 to promptly notify the Company in writing of each new Customer per
Schedule 3;

 

  4.1.5 to implement such mutually agreed upon promotional programs as the
Company may reasonably specify;

 

  4.1.6 to comply with such good practices as the Company may reasonably specify
in respect of storage, handling, distribution and sale of the Products;

 

  4.1.7 to leave in position and not cover, alter (unless authorized to do so in
writing by the Company), remove or erase any notices, warnings, instructions,
marks (including without limitation, notices that a patent, trademark, design or
copyright or other Intellectual Property Right relating to the Products that is
owned by the Company or a third party) or any other writing which the Company
may place on or affix to the Products. To maintain the integrity of the
Products, the Company has approval on all repackaging configurations the
Distributor may utilize in regard to the Products;

 

  4.1.8 to not use any trade or service mark which is confusingly similar to any
trade or service mark used by the Company;

 

  4.1.9 to not infringe upon or otherwise use any Intellectual Property Rights
of the Company;

 

  4.1.10 not to do anything to bring the Company or the Products into disrepute;

 

  4.1.11 to provide such information about sales of the Products, the markets
for them and competitive market share activity as the Company may reasonably
request and Distributor is not prohibited from providing;

 

  4.1.12 to promptly notify the Company of all incidents, potential events or
complaints relating to the Products, and to comply with all reasonable
directions of the Company, whether regarding the handling of specific incidents,
events or complaints in the Territory, or regarding the continued sale of the
Products in the Territory in the light of any other incident, event, complaint
or information otherwise reported to the Company;

 

  4.1.13 to ensure that it and its employees conform(s) with all legislation,
rules, regulations and statutory requirements existing in the Territory from
time to time in connection with the Products;

 

  4.1.14 to meet with representatives of the Company at least quarterly to
discuss promotional programs and to implement such promotional programs as the
Company may reasonably specify;

 

DexCom Confidential

 

3



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  4.1.15 to provide advertising and sales representation for local and regional
trade shows where the Distributor has representatives, and to provide an annual
list of shows to be attended by the Distributor;

 

  4.1.16 not to provide any warranty with respect to the Products other than the
Company’s warranty;

 

  4.1.17 to obtain and maintain reasonable amounts of insurance to protect it
and its employees and agents for loss or damage of inventory, property damage or
any other claims arising out of or in any way connected with the acts or
omissions of Distributor, its agents or employees, and other insurance which may
be required in the Territory and to provide evidence of such insurance to the
Company from time to time at the Company’s request;

 

  4.1.18 to appoint any sub-distributor or sub-agent only with the prior written
approval of the Company, with the exception of a wholly owned subsidiary of RGH
Enterprises, Inc.;

 

  4.1.19 to provide all reasonable assistance to the Company to ensure the
successful performance of this Agreement;

 

  4.1.20 [Reserved]

 

  4.1.21 to provide to the Company Product information with Customer name,
Customer address (including city, state and zip code), Customer phone number,
prescribing physician name, prescribing physician city, prescribing physician
state, prescribing physician zip code, prescription from physician, payer name,
date of sale, product sold and serial number as defined in Schedule 3.
Distributor hereby agrees to establish and maintain a tracking system in
compliance with the Safe Medical Device Act and the FDA Regulation (21 CFR 821)
as amended to enable the Products to be promptly located within commercial
distribution. The Distributor agrees to provide the Company with device tracking
and sales tracing information, at such times as the Company may reasonably
request, in order to demonstrate the effectiveness of the tracking systems in
accordance with Schedule 3. The device tracking records shall not be discarded
or destroyed without prior written consent from the Company;

 

  4.1.22 not to alter or damage any Products;

 

  4.1.23 not to sell any Products which are altered, damaged, or contaminated or
which have been removed from their original packaging

 

  4.1.24 to comply with the Company’s standard ordering methods, as set forth on
Schedule 2;

 

  4.1.25 to obtain Products and supplies related to the Products only from the
Company;

 

DexCom Confidential

 

4



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  4.1.26 in relation to the Products, not to seek Customers outside the
Territory or establish any branch or maintain any distribution depot outside the
Territory;.

 

  4.1.27 to maintain medical, financial, billing and administrative records
concerning Customers to whom Distributor sells Products and to keep these
records for at least 7 years from the date Distributor sold the Products, which
will be made available to the Company upon written request; and

 

  4.1.28 within three business days following the last day of each month, to
provide sell-through reports (which reports shall include data concerning the
number of sales and corresponding sales price), sales return reports and
warranty replacement reports.

 

5. Duties of the Company

 

5.1 The Company hereby agrees:

 

  5.1.1 to provide Distributor and Distributor’s Customers technical assistance
and support for the Products via access to the Company’s technical services
telephone line at such times as the Company shall determine in its sole
discretion;

 

  5.1.2 to attend regional sales meetings and national conventions as reasonably
requested by the Distributor; and

 

  5.1.3 to provide training classes for the Distributor’s sales and internal
Product support personnel on the Products as requested by the Distributor and
agreed to by the Company.

 

6. Prices and Terms

 

6.1 The Prices for the Products will be as set out on Schedule 1. Such Prices
may be increased from time to time by the Company provided it gives the
Distributor not less than [*****] days prior written notice of such increases.

 

6.2 The Products will be supplied FOB Shipping Point freight prepaid.
Distributor shall be responsible for all applicable sales taxes.

 

6.3 The Distributor shall inspect all Products upon delivery and must notify the
Company of any missing, damaged or defective Products within [*****] days of
delivery. The Company shall not be liable to the Distributor for any such
damaged, missing or defective Products not reported within such [*****] day
period. In any event, the Company’s liability in respect of any Product shall be
limited at the Company’s option to replacement of the Product in question or
repayment of the Price for that Product.

 

DexCom Confidential

 

5



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

6.4 All invoices submitted by DexCom, Inc. to the Distributor shall be payable
within [*****] days after the date of such invoice. If the Distributor fails to
pay or procure payment of the full amount when due, and without in any manner
excusing such violation, the Distributor agrees to pay the Company interest at
the greater of: (i) a rate of [*****]% per month; or (ii) the highest rate
legally permissible on the amount (including interest) due and owing to the
Company, from the date the payment is due. The Distributor also agrees to pay
all collection costs, expenses and reasonable attorney fees for collection of
any amount due and unpaid. Without prejudice to any of its other rights, the
Company may withhold shipments of the Products if the Distributor has not paid
an invoice when due.

 

6.5 The Distributor shall bear the cost of any sales, excise or other taxes
imposed by any governmental authority unless appropriate tax exemption
certificate or resale certificate is provided to the Company prior to shipment.

 

6.6 The Distributor shall establish and maintain creditworthiness with the
Company, which shall be established prior to the effective date of this
Agreement in the sole judgment of the Company, based on the Company’s review of
Distributor’s credit references.

 

7. Supply of Products and Promotional Literature

 

7.1 Subject to availability, the Company shall use its reasonable efforts to
supply the Distributor’s requirements for the Products. No order shall be
effective until approved and accepted in writing by the Company. The Company
may, in its sole discretion, reject or cancel any order for any or no reason and
the Company shall incur no liability of any kind for such action or for any
delay or failure of delivery or performance.

 

7.2 Nothing in this Agreement shall prevent the Company from selling or
supplying Products to third parties in or outside the Territory.

 

7.3 The Company will provide [*****] the quantities of each piece of available
literature as set out on Schedule 1 and shall give reasonable assistance to the
Distributor. If the Company determines that the Distributor’s requests for
literature are in excess of the quantities set out on Schedule 1, the Company
and the Distributor shall mutually agree upon a fee schedule for literature.

 

7.4 The Distributor hereby agrees that if it makes reference to or statements
about the Products in the Distributor’s own catalogues, promotional literature,
advertisements or the like:

 

  7.4.1 it will inform the Company in advance and take such steps as the Company
may reasonably require to ensure the accuracy of any such references or
statements; and

 

  7.4.2 it will incorporate such references to the Company and to the Company’s
patents, trademarks, copyrights and other Intellectual Property Rights as the
Company may reasonably require.

 

DexCom Confidential

 

6



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

7.5 Nothing in this Agreement shall require the Company to give the Distributor
any right of priority over the Company’s other distributors or customers.

 

7.6 Nothing in this Agreement shall prevent the Company from ceasing to make or
sell all or any of the Products at any time; or from modifying or replacing any
of the Products at any time; or making or selling products which are competitive
with the Products; all with a 30 day written notice to the Distributor.

 

8. Confidentiality

 

8.1 Confidential Information shall mean all information, whether written or
verbal, supplied by one Party to the other Party, or to which a Party has access
including all written material, product samples, specifications, drawings,
designs, plans, layouts, procedures, computer programs, models, prototypes,
business plans, financial information, customer lists or other information of
any description belonging to a Party or in the other Party’s possession.

Company shall not issue or make, or cause to have issued or made, any public
release, announcement, advertisement, or marketing materials, concerning its
agreement with RGH or any of the transactions contemplated by this Agreement
without the advance approval in writing of the form and substance thereof by
RGH; provided, however, that Company may issue a public release or announcement
as required by law.

 

8.2 Without prejudice to the generality of the foregoing, no obligation of
confidentiality or non-use shall apply at any time to information which:

 

  8.2.1 is in the public domain at the time of disclosure;

 

  8.2.2 comes into the public domain, other wise than by reason of the act or
omission of the Party who receives the same (the “Recipient”);

 

  8.2.3 is supplied to the Recipient by a third party having a legal right to do
so;

 

  8.2.4 can be proved to the reasonable satisfaction of the other Party to have
been developed independently by the Recipient without resort to the disclosure;
or

 

  8.2.5 the Recipient is obligated to disclose by law or by any body having the
force of law, provided that such Recipient shall provide the disclosing party
with prompt written notice of any such request or requirement so that the
disclosing party may seek a protective order, confidential treatment or other
appropriate remedy.

 

8.3 The Company and the Distributor agree that it is for their mutual benefit
for the other Party to receive the Confidential Information, accordingly the
Parties agree that it shall:

 

  8.3.1 maintain in confidence the Confidential Information and will only use
the information as required under this Agreement;

 

  8.3.2 not disclose such Confidential Information to any third party who is not
bound by this Agreement other than properly authorized officers, employees or
agents of the Party who are required to receive the Confidential Information on
a need-to- know basis for implementing this Agreement;

 

DexCom Confidential

 

7



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  8.3.3 not copy or duplicate or in any way reproduce or replicate the
Confidential Information except as needed to implement this Agreement.

 

9. Health Insurance Portability and Accountability Act (HIPAA) Compliance. The
Parties agree to comply with the Health Insurance Portability and Accountability
Act (“HIPAA”). The Distributor agrees to keep any protected health information
including, but not limited to, the identity of the customers, their medical
records and other related confidential medical information, in confidence.
Distributor shall comply in all material respects with all applicable Federal
and local laws and regulations regarding the privacy of individually
identifiable health information (including its collection, use, storage, and
disclosure), including, but not limited to, the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and the regulations promulgated thereunder,
as may be amended from time to time. Distributor will use all reasonable efforts
to protect the privacy and security of Patient Data and will require its
business partners to do so also.

 

10. Intellectual Property Rights

 

10.1 Nothing in this Agreement shall be construed as giving the Distributor any
license or right to any Intellectual Property Rights belonging to the Company.

 

10.2 The Distributor shall resell the Products only in the original packaging
for the Products and shall not alter such packaging or labelling without the
Company’s prior written consent.

 

10.3 The Distributor shall comply with all reasonable requests by the Company
with regard to identification of the Company’s Intellectual Property Rights and
the like on any promotional material prepared by the Distributor in connection
with the Products.

 

11. Duration of Agreement

 

11.1 Subject to the following provisions, this Agreement shall be deemed to
commence on the Effective Date and shall extend for a period of one year, which
shall automatically renew for successive one year renewal periods (the “Term”),
provided that either Party may terminate by not less than [*****] prior written
notice to that effect given by either Party. The Parties may at any time agree
in writing to extend the Term or to renew this Agreement.

 

11.2 The Company may terminate this Agreement immediately, by providing written
notice to the Distributor, in the event of any of the following events:

 

  11.2.1 the Distributor is in breach of this Agreement and has not remedied
such breach within [*****] of receiving written notice from the Company to do
so, or within [*****] with respect to Section 4.1.28 of this Agreement;

 

  11.2.2 the effective control of the Distributor shall change; or

 

DexCom Confidential

 

8



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  11.2.3 the Distributor shall become insolvent or have a receiver appointed of
its business or go into liquidation (except for the purposes of amalgamation or
reorganization).

 

12. Consequence of Termination

 

12.1 If for any reason this Agreement shall be terminated:

 

  12.1.1 the Distributor will promptly pay all outstanding unpaid invoices
rendered by the Company in respect of the Products which shall become
immediately due and payable by the Distributor, and in respect of Products
ordered prior to termination but for which an invoice has not been submitted,
the Distributor shall pay immediately upon submission of the invoice;

 

  12.1.2 except insofar as is reasonably necessary, the Distributor shall cease
forthwith to use the Company’s remaining stocks of the Products for which the
Distributor has paid in name or to promote or market the Products or to make any
use of the Company’s Intellectual Property Rights;

 

  12.1.3 termination or expiration of this Agreement for whatever reason shall
not entitle the Distributor to any compensation or indemnity in respect of such
termination or expiry except to the extent that the governing law of this
Agreement provides for such compensation or indemnity; and

 

  12.1.4 the Distributor will, free of charge, return to the Company all
tangible know-how and confidential information, promotional material, and all
other literature and merchandise of any description relating to the Products or
the Company’s business and shall cease to use any of the Company’s Intellectual
Property Rights except as and to the extent necessary to sell any of the
Products which the Distributor has in its inventory.

 

12.2 Termination of this Agreement shall not prejudice the rights and remedies
of either Party against the other in respect of any antecedent claim or breach
of this Agreement, except that neither Party shall be entitled to claim damages
against the other for termination of this Agreement pursuant to Section 11. The
provisions of Sections 3, 8, 9, 10, 12, 13, and 15 shall survive the termination
of this Agreement.

 

13. Indemnification

 

13.1 The Distributor shall indemnify, defend and hold harmless the Company from
and against all claims, demands, losses, expenses (including, but not limited to
attorney fees) and liability from:

 

  13.1.1 losses relating to liability of the Distributor as an employer for
claims by the Distributor’s employees or agents;

 

DexCom Confidential

 

9



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

  13.1.2 injury to persons or damage to property caused by the acts, omissions
or negligence of the Distributor or its agents in the sale, transportation, or
possession of the Products; and

 

  13.1.3 any claim arising from warranties made by the Distributor different
from or in addition to those made in writing by the Company.

 

  13.1.4 for any special, incidental, consequential or indirect damages arising
from or in relation to this agreement. This limitation shall apply even if such
party has been advised or is aware of the possibility of such damages.

 

13.2 Company shall hold Distributor harmless and indemnify Distributor, its
affiliates, agents and employees from any third party claims, suits, losses and
expenses, including attorney fees and costs; provided that such claim, suit,
loss or expense is attributable to bodily injury, emotional injury, diminished
mental capacity, sickness, disease, or death, or injury to property that is
caused by the negligence or intentional acts of Dexcom, its affiliates, agents,
employees, subcontractors or suppliers.

 

14. Returned Products

Prior authorization from the Company is required before a return of any Product
will be accepted. Contact the Company’s customer service at 877-339-2664. The
Company accepts no responsibility for Product returned without prior
authorization. The Company will provide full credit for Product shipped in
Company error, damaged or defective when shipped including applicable shipping
charges. No partial case quantities will be accepted. Any unauthorized returned
Product will be returned at the Distributor’s expense.

 

15. Mutual Representations And Warranties

 

15.1 Law, Licenses, and Permits. Distributor and Company are in compliance with
any and all laws and regulations governing the sale of the Products and has all
licenses and permits necessary to represent the Products in the Territory.
Distributor and Company further represent and warrant that the solicitation and
sale of Company’s Products under this Agreement will not violate any law or
regulation, including any law or regulation governing the sale of Products in
the Territory.

 

15.2 Organization/Power/Authority. Distributor, if other than an individual, and
Company are duly organized and existing and in good standing under the laws of
the state and country of its organization and is entitled to own or lease its
properties and to carry on its business as and in the places where such
properties are now owned, leased or operated, or such business is now conducted.
Distributor and Company have full power and authority to provide the services
specified herein and all corporate and other proceedings necessary to be taken
by Distributor and Company, respectively, in connection with the transactions
provided for by this Agreement and necessary to make the same effective have
been duly and validly taken, and this Agreement has been duly and validly
executed and delivered by Distributor and Company, respectively, and constitutes
a valid and binding obligation of Distributor and Company, respectively, in
accordance with their terms subject to the laws regarding creditors rights,
bankruptcy and general principles of equity.

 

DexCom Confidential

 

10



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

15.3 Non-Breach, Etc. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by Distributor and Company
will not (a) violate or breach Distributor’s or Company’s Articles of
Incorporation or Organization or Bylaws as applicable, (b) result in a breach of
any of the terms or conditions of, or constitute a default under, any mortgage,
note, bond, indenture, agreement, license or other instrument or obligation to
which Distributor or Company are now a party or by which it or any of its
properties or assets may be bound or affected, or (c) violate any order, writ,
injunction or decree of any court, administrative agency or governmental body in
any respect, the violation or breach of which would prevent the Distributor or
Company from consummating the transactions contemplated herein or have a
material adverse effect on the business financial or otherwise of the Company.

 

15.4 Consents. Distributor and Company are not and will not be required to give
any notice to or obtain any consent from any person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the transactions contemplated hereby.

 

15.5 Compliance with Law. Distributor and Company represents that it will comply
with all applicable local, state and federal laws and regulations.

 

16. General Provisions

 

16.1 Notice. Any notice or other communication required or permitted to be given
under this Agreement shall be properly served only if it is in writing addressed
as set out below. Notice may be sent by any of the following methods:
(i) personal delivery; (ii) nationally recognized overnight courier service;
(iii) U.S. Postal Service certified or registered mail, return receipt
requested, postage prepaid. Service shall be deemed to have been duly given on
the date of delivery. Either party may change the names, addresses and facsimile
numbers for receipt of notice by complying with this Section 16.1.

 

If to the Company:    DexCom, Inc.    6340 Sequence Drive    San Diego, CA 92121
   Attn: President With a copy to    DexCom, Inc.    6340 Sequence Drive    San
Diego, CA 92121    Attn: Legal Department    (858) 200-0200
If to the Distributor:    RGH Enterprise, Inc    1810 Summit Commerce Park   
Twinsburg, Ohio 44087    Attn: Jeff Kekic

 

DexCom Confidential

 

11



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

with a copy to:                                           
                                                                               
                                        Attn: General Counsel

 

16.2 Assignment. The Distributor may not assign this Agreement in whole or in
part.

 

16.3 Force Majeure. If either party to this Agreement is delayed or prevented
from fulfilling any of its obligations under this Agreement (other than an
obligation to pay money) by an event of force majeure, said party shall not be
liable under this Agreement for said delay or failure. “Force Majeure” shall
mean any cause beyond the reasonable control of a party including, but not
limited to, acts of God, vandalism, wars, terrorism, civil unrest, blockades,
strikes, lightning, fires, floods, explosions, hurricanes, and other causes not
within the control of the party claiming a force majeure situation. The party
claiming an event of force majeure shall promptly notify the other party by
providing written notice of the reason for the delay, the anticipated length of
time and alternate proposals, if any, which the party wishes to make to
alleviate any difficulties or hardships which may be suffered as a result of the
delay. The notification shall be by telephonic communications, confirmed by
letter sent in accordance with Section 16. Neither party to this Agreement shall
be deemed to be in default by reason of delay or failure due to force majeure.

 

16.4 Waiver. A waiver by either party of a breach or failure to perform shall
not constitute a waiver of any subsequent breach or failure.

 

16.5 Severability. In the event that any provision of this Agreement is for any
reason held to be invalid or unenforceable or contrary to public policy, such
provision shall be treated as severable, leaving valid the remainder of this
Agreement.

 

16.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original document, but all of which together
shall constitute only one Agreement.

 

16.7 Applicable Law and Jurisdiction. This Agreement shall be governed by the
laws of the State of California without regard to such State’s conflict of laws
principles applicable to contracts made and performed wholly with in such State.

 

16.8 Authorization. Each of the persons executing this Agreement on behalf of a
corporation or other legal entity personally warrants and represents that s/he
has the requisite and necessary approval and authority to execute this Agreement
on behalf of the corporation or other legal entity on whose behalf that person
signed.

 

16.9 Entire Agreement. This Agreement, including amendment(s) if any, together
with the Schedules identified herein, constitutes the complete understanding of
the parties and supersedes any and all other agreements, ether oral or written,
between the parties with respect to the subject matter hereof and no other
agreement, statement or promise relating to the subject matter of this Agreement
which is not contained herein shall be valid or binding.

 

DexCom Confidential

 

12



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

IN WITNESS WHEREOF, authorized representatives of the Parties have executed this
Agreement as of date first set out above.

 

Signed by:  

/s/    Jess Roper

  Jess Roper Title:   Vice President and Chief Financial Officer

for and on behalf of

DexCom, Inc.

 

Signed by:  

/s/    Jeff Kekic

Title:   for and on behalf of RGH Enterprises, Inc.

 

DexCom Confidential

 

13



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

SCHEDULE 1

The Products and the Prices

Products – SEVEN

 

Product

 

Description

 

[*****]

 

[*****]

 

[*****]

[*****]

  SEVEN System Kit   [*****]   [*****]   [*****]

[*****]

  SEVEN Sensors (package of four (4))   [*****]   [*****]   [*****]

[*****]

 

DexCom Confidential

 

14



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

SCHEDULE 2

Ordering Methods

Ordering: (see note below)

Order merchandise by PRODUCT REORDER NUMBER.

Phone Orders:

Call Customer Service toll free at 1-877-339-2664 from 6:00 AM to 5:00 PM,
Pacific time. Orders requiring overnight delivery must be placed by 12:00 PM
Pacific time.

Fax Orders:

Fax to Customer Service, 1-877-633-9266. Orders requiring overnight delivery
must be placed by 12:00 PM Pacific time.

E-mail Orders:

Email to CustomerService@dexcom.com

Attach your purchase order form and utilize the following format when ordering
via e-mail.

[*****]

 

DexCom Confidential

 

15



--------------------------------------------------------------------------------

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

 

SCHEDULE 3

Sales Tracing Report Format

Tracing Reports should be in the following format:

[*****]

 

DexCom Confidential

 

16